DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 10/22/2020 on has been entered.
                          Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                              Status of the Application
In view of IDS of 10/22/2020 the Notice of Allowance of 07/28/2020 has been vacated. Claims 1-19 are pending in the Application.
                                               Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6-11 and 13-19 are rejected under 35 U.S.C. 103 as being obvious over Akula (US 2016/0303969 A1) in view of Al Harbi (US 2016/0140299 A1) and further in view of Ulmansky et al. (US 2017/0105104 A1).

	Regarding claims 1, 7, 9, 15 and 16, Akula discloses a computer implemented method/program product/system for managing an autonomous vehicle during a medical emergency (see e.g., paragraph 1 and Figure 3), comprising: a processor (e.g., 105) with instructions for performing a method comprising:


	in response to detecting the medical condition, identifying a first medical facility from a set of medical facilities (see e.g., paragraph 7) based on location of the vehicle and the first facility, the medical condition, and availability and medical capabilities of the first facility (see e.g., paragraphs 40-41 and 49);
	sending and receiving data, in response to identifying the first facility, to and from the first facility (e.g., device 102a-e; see paragraphs 25-26) using a cellular network (see paragraph 12) that includes the medical condition, passenger/patient information, and the location of the vehicle (see e.g., paragraphs 48 and 52).
	Akula discloses the devices 102 “authorize” various actions that cause a physical modification to the vehicle (see e.g., paragraphs 35-36) but not specifically that the authorization comes from a second data package sent by the first facility as claimed. 
	However, Al Harbi discloses, in a medical emergency response system/method, a facility that receives a data package including patent information such as medical condition, ETA to facility, location, etc. (see paragraph 20) and in response sends data authorizing the actual transport of the patient to the facility or not (see paragraph 21 and 41).  Further, Al Harbi discloses executing the first action in response to receiving the second data package, wherein the first action comprises a notification presented to the passenger in the autonomous vehicle, and self-care instructions presented to the passenger in the autonomous vehicle. [0048]; [0049]; [0087]; [0088]

	While Akula discloses monitoring an air temperature inside the vehicle and a body temperature of the driver and/or occupants [0001]; [0016], Akula does not specifically teach: in response to receiving the second data package executing a temperature modification in the autonomous vehicle.
	Ulmansky et al. (Ulmansky) discloses a computer-implemented method for providing assistance during medical emergency, wherein, in response to receiving a signal regarding the medical emergency associated with a vehicle, executing a temperature modification in the autonomous vehicle [0074]; [0058].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akula to include the recited limitations, as disclosed in Ulmansky, for the benefit of providing a quick, reliable, and adequate assistance to the impaired user, and intelligent management of the medical emergency situation, as specifically stated Ulmansky [0003].
 




	Claims 3, 13, 18 and 19.  The method according to claim 2, wherein providing a communication channel further comprises:
	initiating the communication channel including a visual component presented on a user display in the autonomous vehicle and an audio component using a speaker system of the autonomous vehicle; Ulmansky; [0068]
	augmenting the communication channel by presenting text of verbal communication on the user display; Ulmansky; [0068], and
	storing a recording of the communication channel in a medical record associated with the passenger. Ulmansky; [0028]; [0056]; [0060]; [0110]. Same rationale to combine as applied to claims 1 and 2. 
	
	Claims 6 and 14. Akula discloses a facility directory including hospitals and clinics and their respective capabilities for certain medical conditions and locations 
generally (see paragraphs 32 and 40-41). As modified by Al Harbi, the directory would obviously include availabilities as discussed above. Although Akula does not expressly mention “scores” based on the data for selecting a facility, the decision trees disclosed by Akula would obviously, if not inherently, generate a score of some sort to select which facility from the list is appropriate for the detected medical condition, location, etc. Scoring techniques in decision trees such as that disclosed by Akula are 

	Claim 8. Akula as modified by Ai Harbi discloses automatically modifying an interior environment using an environmental control system in the vehicle and turning on hazard lights (see paragraph 35; the blowing of the horn can be considered an environmental control system for noise as broadly claimed and disclosed in instant specification paragraph 18). Same rationale as applied to claims 1 and 7.

	Claims 10 and 11. Akula discloses a program (108) loaded to the memory in the vehicle (see paragraph 9) and that the various devices are in communication with each other generally as described above. Although Akula does not expressly disclose that the instructions/program is downloaded over a network from a remote processing system, such a modification is considered obvious to one of ordinary skill in the art as the mere use of a well-known means for “loading” programming into a computing system and/or obvious to try from a finite number of programming loading techniques known in the art, yielding predictable results that do not patentably distinguish an invention over the prior art. Downloading instructions over a network is obvious because it allows easy updates and modifications as needed as well-known in the art (see also US 10,159,811 for additional evidence).

	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Akula in view of Al Harbi, further in view of Ulmansky, and further in view of Nelson et al. (US 2019/0273767 A1).

	Claim 4.    Akula does not specifically teach: wherein augmenting the communication channel further comprises receiving audio data spoken in a first language and converting the audio data to textual data presented on the user display in a second language, which is disclosed in Nelson et al. (Nelson) [0006]; [0533]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akula to include the recited limitations, as disclosed in Nelson, for the benefit of allowing communications between people situated in in different locations, and for the benefit of helping said people to better understand each other during the conversation in situations where all the participants do not speak a common language, as specifically stated in Nelson. [0005]

	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Akula in view of Al Harbi, further in view of Ulmansky, and further in view of Mikkelsen (US 2017/0108862 A1).

	Claim 5. While Akula and Ulmansky discloses storing medical condition data in a health profile associated with a passenger, Akula does not specifically teach:
	matching a first set of sensor data to a first medical condition profile, wherein the first set of sensor data comprises video data, audio data, and biometric data;

	verifying the second set of sensor data matches the first medical condition profile; and
	recording the first set of sensor data, the second set of sensor data, and the first medical condition profile in a medical record associated with the passenger, which is disclosed in Mikkelsen. [0023]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Akula to include the recited limitations, as disclosed in Mikkelsen, for the benefit of automatically exercising remedial actions in the event that a vehicle occupant experiences a potential medical condition, as specifically stated in Mikkelsen. [0002]
 
	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Akula in view of Al Harbi, further in view of Ulmansky, and further in view of Mohammed et al. (US 9,747,793, herein “Mohammed”).

	Claim 12. Akula as modified by Al Harbi is silent as to metering use of the emergency services in the vehicle and generating an invoice as claimed. However, billing individuals for using special services in cars is well known in the art. Mohammed teaches, in a vehicle, metering use of internet services (e.g., OnStar) and generating an invoice in response to the usage (see e.g., paragraph 326). Therefore, it would have been obvious to one of ordinary skill in the art to have invoiced usage of the emergency 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/15/2021